EXHIBIT SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS This Separation Agreement and Release of All Claims (“Agreement”) is made between Caraco Pharmaceutical Laboratories Limited (“Company”) and Daniel Movens (“Executive”), as follows: 1.Resignation from Employment.EffectiveJuly 28, 2009 (the “Separation Date”), Executive resigns voluntarily from employment as the Chief Executive Officer of Company and from all positions with Company and its affiliates including without limitation as a director of Company.This Agreement without more shall evidence such resignations.Executive will be paid Executive’s salary and receive all benefits through the Separation Date.Executive will be paid for Executive’s accrued but unused vacation days in accordance with Company policy.Except as set forth in this Agreement, all compensation and benefits from the Company shall terminate on the Separation Date. 2.Separation Payment.Executive will be paid, as a separation payment, the sum of Eight Hundred Seventy Thousand, Six Hundred and Twenty-One Dollars ($870,621), an amount equal to one and a half (1.5) times the highest annual base and one and a half (1.5) times the last earned bonus of Executive, less applicable withholding (“Separation Payment”).The Separation Payment shall be paid in a lump sum after Executive signs and returns this Agreement and the seven (7) day revocation period in Section 14(c) expires without revocation.The Separation Payment shall be increased if necessary by an amount representing a gross-up of any federal, state and local income tax liability arising from any amounts payable to Executive under this Agreement which are considered to be a “parachute payment” under Internal Revenue Code Section 280G and the regulations promulgated thereunder. 3.Continuation of Health, Vision and Dental Insurance.For twelve (12) months after the Separation Date, (a) Company shall pay and provide Executive with health insurance coverage and (b) Company shall provide vision and dental insurance to Executive with the premiums for vision and dental insurance to be paid by Executive. 4.Stock Options and Stock Grants.All stock options and stock grants from Company to Executive shall immediately vest, to the extent not previously vested, and the rights of Executive regarding such stock options and stock grants shall be as set forth in the respective plans and agreements governing them. 5.Release of All Claims.In consideration for the Separation Payment and except for the performance of this Agreement, Executive, for Executive and any person or representative claiming through Executive, releases and forever discharges the Company, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors and assigns, and their past and present shareholders, members, directors, officers, employees, agents, attorneys, benefit plans and plan administrators, sureties and insurers (collectively “Releasees”) from and against any and all claims, liabilities, demands, costs, attorney fees, causes of action and damages, including all consequential and incidental damages, whether known or unknown, arising from the beginning of time to the date of this Agreement, including without limitation those relating directly or indirectly to Executive’s employment with the Company and all claims for personal injury, defamation, breach of contract, wrongful discharge, violation of due process or civil rights and violation of any federal, state or local statute, law or ordinance and the common law, including without limitation violation of the Employee Retirement Income Security Act, Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the Fair Labor Standards Act, the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave Act, the Michigan Elliott-Larsen Civil Rights Act, the Michigan Persons with Disabilities Act, the Michigan Wage and Fringe Benefits Act, the Michigan Whistleblower’s Protection Act, and/or any federal, state or local law regarding discrimination. Notwithstanding this Agreement, Company acknowledges that Executive is not releasing Executive’s 401(k) plan balance and rights to continue health, vision or dental insurance under COBRA. It is understood and agreed that except for the exceptions set forth in this Agreement, this is a full and final release in complete settlement of all claims and rights of every nature and kind whatsoever which Executive has or may have against the Company and other Releasees.Executive acknowledges that Executive does not have any personal injuries and/or disabilities related to Executive’s employment with the Company. Executive agrees that Executive will never make any claim or demand against the Company and/or other Releasees as to any matter released under this Agreement, including without limitation the filing of a lawsuit in any state or federal court or, to the full extent authorized by law, the filing of a claim with any governmental agency provided, however, that the foregoing does not (a) impose any limitation adversely affecting Executive’s right to challenge the validity of this Agreement or (b) affect any right to file an administrative charge with the Equal Employment Opportunity Commission, subject to the restriction that if any such charge is filed, Executive agrees not to seek or in any way obtain or accept any monetary award, recovery, settlement or relief therefrom.Executive agrees that in the event that he makes such claim or demand in violation of this paragraph, (a) this Agreement shall serve as a full and complete defense, and (b) Executive shall be responsible to pay Company’s/Releasees’ attorney fees and costs to the full extent authorized by law. 6.Confidential Information and Non-Competition.Executive and Company executed an Employment Agreement effective May 2, 2005 (the “Employment Agreement”).Section 8 of the Employment Agreement and the Confidentiality and Non-Competition Agreement previously executed by Executive shall remain in full force and effect and be fully complied with by Executive. 7.No Negative Comments or Interference.Except as otherwise required by law provided in which case,Executive provides Company as promptly as possible with prior written notice of any such disclosure,: (a) Executive and Company shall not disparage, criticize or make negative comments about the other party, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors ,their directors, officers, employees, products or services, (b) Executive and Company shall not take any action having the effect of damaging the business reputation of the other party, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors (c) Executive shall not take any action interfering with or adversely affecting Company’s and those of, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors' relationships with its employees, customers or vendors, or (d) Executive shall not contact any of Company’s, its predecessors', parent company's, subsidiaries' and affiliated organizations', joint ventures', successors' customers for any purpose related to Executive’s employment with Company.Executive agrees that Executive will not directly or indirectly induce any employee of the Company, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors to engage in any activities prohibited to Executive under this Agreement or to terminate the employee’s employment with the Company, its predecessors, parent company, subsidiaries and affiliated organizations, joint ventures, successors.The foregoing is not intended to extend the prohibition on Executive’s direct or indirect solicitation of customers of the Company for business in competition with the Company or of employees of the Company for employment for a period beyond two (2) years after the termination of Executive’s employment with the Company as set forth in the Confidentiality and Non-Competition Agreement. Page 2 of
